

116 SRES 33 ATS: Supporting the contributions of Catholic schools.
U.S. Senate
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 33IN THE SENATE OF THE UNITED STATESJanuary 28, 2019Mr. Toomey (for himself, Mr. Manchin, Mr. Rubio, and Mr. Casey) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsFebruary 6, 2019Committee discharged; considered and agreed toRESOLUTIONSupporting the contributions of Catholic schools.
	
 Whereas Catholic schools in the United States are internationally acclaimed for their academic excellence and provide students with more than just an exceptional scholastic education;
 Whereas Catholic schools instill a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in young people in the United States;
 Whereas Catholic schools serve the United States by providing a diverse student population, from all regions of the country and all socioeconomic backgrounds, a strong academic and moral foundation, and of that student population—
 (1)more than 38 percent of students are from racial and ethnic minority backgrounds; and
 (2)19 percent of students are from non-Catholic families; Whereas Catholic schools are an affordable option for parents, particularly in underserved urban areas;
 Whereas Catholic schools produce students who are strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development;
 Whereas Catholic schools are committed to community service, producing graduates who hold helping others as a core value; Whereas the total Catholic school student enrollment for the 2018–2019 academic year is almost 1,800,000, with a student-teacher ratio of 12 to 1;
 Whereas the Catholic high school graduation rate is 99 percent, with 87 percent of graduates attending 4-year colleges;
 Whereas, in the 1972 pastoral message concerning Catholic education, the National Conference of Catholic Bishops stated: Education is one of the most important ways by which the Church fulfills its commitment to the dignity of the person and building of community. Community is central to education ministry, both as a necessary condition and an ardently desired goal. The educational efforts of the Church, therefore, must be directed to forming persons-in-community; for the education of the individual Christian is important not only to his solitary destiny, but also the destinies of the many communities in which he lives.;
 Whereas the week of January 27, 2019, to February 2, 2019, has been designated as National Catholic Schools Week by the National Catholic Educational Association and the United States Conference of Catholic Bishops, and January 30, 2019, has been designated National Appreciation Day for Catholic Schools;
 Whereas National Catholic Schools Week was first established in 1974 and has been celebrated annually for the past 45 years;
 Whereas, while Catholic schools must work hard to maintain enrollment, the demand and enthusiasm for Catholic schools remains strong;
 Whereas 30 percent of Catholic schools have waiting lists for admission, and new schools are opening across the United States; and
 Whereas the theme for National Catholic Schools Week 2019 is Catholic Schools: Learn. Serve. Lead. Succeed.: Now, therefore, be it
	
 That the Senate— (1)supports the goals of National Catholic Schools Week, an event—
 (A)cosponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops; and
 (B)established to recognize the vital contributions of the thousands of Catholic elementary and secondary schools in the United States;
 (2)applauds the National Catholic Educational Association and the United States Conference of Catholic Bishops on the selection of a theme that all people can celebrate; and
 (3)supports— (A)the continued dedication of Catholic schools, students, parents, and teachers across the United States to academic excellence; and
 (B)the key role that Catholic schools, students, parents, and teachers across the United States play in promoting and ensuring a brighter, stronger future for the United States.